Case 1:20-cv-00380-CMA-SKC Document 73 Filed 04/07/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-00380-CMA-SKC

  THE LODGE AT MOUNTAIN VILLAGE OWNER ASSOCIATION, INC., a Colorado
  Nonprofit Corporation,

         Plaintiff,

  v.

  EIGHTEEN CERTAIN UNDERWRITERS OF LLOYD'S OF LONDON SUBSCRIBING
  TO POLICY NUMBER N16NA04360, and
  MCLARENS LLC, a foreign limited liability company,

         Defendants.


                                           ORDER


         This matter is before the Court on Defendants’ Motion for Leave to Deviate from

  Practice Standards Regarding Motions for Summary Judgment (Doc. # 64). The Motion

  is granted in part and denied in part.

         Defendants filed a motion for summary judgment (MSJ) on March 29, 2021.

  (Doc. # 63). The same day, Defendants filed this Motion requesting leave to file a

  second MSJ in the event the first is denied. (Doc. # 64). Defendants contend that they

  had other arguments that they wanted to include in their first MSJ, but the Court’s

  twenty-page limit on MSJs prevented them doing so. (Doc. # 64, ¶ 4).

         The Court’s page limits are intended to encourage parties to assert only their

  strongest arguments, and to do so clearly and concisely. In the Court’s experience, a


                                              1
Case 1:20-cv-00380-CMA-SKC Document 73 Filed 04/07/21 USDC Colorado Page 2 of 2




  well-briefed MSJ rarely needs to exceed twenty pages, and additional briefing tends to

  obscure the issues rather than clarify them. Further, the Court notes that Defendants’

  decision to assert some arguments in their first MSJ, and to save others for a

  hypothetical future MSJ that might not be allowed, suggests something about the

  strength of the arguments that were excluded from the first MSJ. Nevertheless, the

  Court will leave matters of briefing strategy to counsel’s judgment, and the Court will

  allow Defendants to file an amended summary judgment motion of up to thirty pages.

         It is therefore ORDERED that Defendants’ Motion for Leave to Deviate from

  Practice Standards Regarding Motions for Summary Judgment (Doc. # 64) is hereby

  GRANTED IN PART and DENIED IN PART. Defendants’ request for leave to file a

  second MSJ is DENIED. Defendants’ request to exceed the Court’s twenty-page

  briefing limits is GRANTED IN PART. It is therefore ORDERED that Defendants may file

  an amended MSJ within seven days of the date of this Order. The amended MSJ shall

  not exceed thirty pages.

         DATED: April 7, 2021


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               2
